Case 17-32670-hdh13 Doc Filed 04/04/19 _ Entered 04/04/19 14:07:30 Page lof5

| Filt in this information to identify the case:

  

Debtor 1 ERVIN FRANK LAYER

 

Debtor 2
{Spouse, if filing)

 

United States Bankruptcy Court for the: NORTHERN District of Texas
{Staie}

 

Case number 17-32670-hdh 13

 

Official Form 41081
Notice of Mortgage Payment Change 4215

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a Supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

 

 

Name of creditor: Bayview Loan Servicing, LLO Court claim no. (if known): 4

 

Last 4 digits of any number you use to
identify the debtor's account: xoaxx0889

$1,771.85

 

Pan Escrow Account Payment Adjustment

4. Will there be a change in the debtor’s escrow account payment?

ONe
li Yes. Atlach a copy of the escrow account statement prepared in a form consistent with applicable nonbankrupicy law. Describe
the basis for the change. If a statement is not attached, explain why.

 

 

Current escrow payment: $866.30 New escrow payment: $937.78

Mortgage Payment Adjustment

: 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
variable-rate account?

fi No
(Yes Attach a copy of the rate change nctice prepared in a form consistent with applicable non-bankrupicy law. if a notice is not

attached, explain why:

 

 

Current interest rate % New interest rate: %

Current principal and interest payment: New principal and interest payment:

Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?

 

 

@No
(2 Yes Attach a copy of any documents describing the basis for the change, such as a repayinent plan or loan modification agrecinent.
(Court approval may be required before the payment change can take effect.)

Reason for change:

 

Current mortgage payment: New mortgage payment:

 

 
Case 17-32670-hdh13 Doc Filed 04/04/19 Entered 04/04/19 14:07:30 Page 2of5

Debtor 1 ERVIN FRANK LAYER _ Case number ff known) 17-32870-ndnis
First Nera Middia Nama Last Name

  

Sign Here

: The person completing this Notlce must sign it. Sign and print your name and your tite, if any, and stale your address and
_ ialephone muimber.

Chack the approgriate box.
OQ Lam ihe erediter.
(1 fam ihe ceadiler's attornay.

tf arn the creditor's aultetizad ager.

E declare under penalty of periury that the Information provicied in this claim is true and correct ta the best of my
knowledge, information, and reasonable beltef.

: ae é ‘ecko ~ Ci Date fairs

 

 

 

 

Signature.
Print ext: Co A G\wne Title | fa ct _
First Name Middia Name LastName ,
Company Bayview Loan Servicing, LLC
Address 4475 Ponce De Leon Blvd, 4th Figor
Number Street

Coral Gaoles, Florida 33146-1837
iy Ste FP Goede

_Contactphane — 855-813-6597 _ Email

 
Case 17-32670-hdh13 Doc Filed 04/04/19 Entered 04/04/19 14:07:30 Page 3o0f5

CERTIFICATE OF SERVICE

I hereby certify that on Ld IE | ie a true and correct copy of the Notice of Mortgage Payment Change and
Escrow Analysis shall be served via electronic means, if available, otherwise by regular, first class mail on

to the following parties at the addresses indicated by deposit in the United States Mail, first
class postage prepaid.

ERVIN FRANK LAYER
9814 FAIRCREST DRIVE
DALLAS, TX 75238
DEBTOR

WELDON REED ALLMAND

860 AIRPORT FREEWAY, SUITE 401
HURST, TX 76054

ATTORNEY FOR DEBTOR

THOMAS POWERS

105 DECKER CT SUITE 1150
IRVING, TX 75062
CHAPTER 13 TRUSTEE

Codilis & Stawiarski, PC.

/s/ Carron E. Nicks

Annarose Harding SBOT#24071438

Carron E. Nicks SBOT#O1311905

Cristina Platon Camarata SBOT#16061560
Harriet Langston Wagner SBOT#1 1924400
Lisa Cockrell SBOT#24036379

Nicole Bartee SBOT#24007674

Sarah S. Cox SBOT#24043439
ATTORNEYS FOR SECURED CREDITOR
Case 17-32670-hdh13 Doc Filed 04/04/19 Entered 04/04/19 14:07:30 Page 4of5

Re
dac

ted.

Redacted

i
ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
/ BAY VIEW" PO. Box 334409 COUNTY TAX $3,649.61

TAXES $3,974.48
LOAN SERVICING Miami FL 33233-1408 HAZARD INS $2,491.00
Total $410,115.09
$10,115.69 / #2 months =
ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT Escrow Payment Calculation $842.92
ANG CHANGE OF PAYMENT NOTICE PREPARED FOR
9
NEW PAYMENT IS AS FOLLOWS:
Ervin F Layer Principal and interest $834.07
C/O Weldon Reed Alimand Reaulred Escrow Payment $842.92
Allmand Law Firm, Pllc Shortage/Surplus Spread $94.86
a ‘ Optional Coverages
Ste 404 Buydown or Assistance Payments
860 Airport Freaway Other

 

Current Payment Due Date: G9/01/2618

This statement provides a detaiied summary of activity related to your eserow account, Bayview Loan Servicing maintains your escrow
account io pay such items as property taxes, insurarice premiums, and/or mortgage insurance. The escrow itams to be disbursed fram
your account over the next twelve manths are summarized above.

ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

The following estimate of activity in your ascrow account from 05/2019 through 04/2020 is provided for your infarmation. Ail payments
we anticipate receiving as weil as disbursements we anticipate making on your behalf are included. This also includes the Projected
Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this stalement for comparison
with the actual activity in your account at the end of the next escrow account computation year.

PAYMENTS TO PAYMENTS FROM ESCROW ACCOUNT
ESCROW ACCOUNT werent ESCROW ACCOUNT Acta BALANCE
MIPJPME FLOOD HAZ INS. WIND INS. TAXES TAX DESC. PROJECTED REQUIRED
MONTH

 

       

STARTING BAL $43.35- S337 72

Fatal $2,491.00 $7,624.09

(+) Your current escrow balance is negative $5,349.05. To project the next year's tax anc insurance payment we added $7 786.70 for
payments not yet made and subtracted $2,491.00 for disbursement not yet made. This brings your projected starting balance to
negative $43.35 (see breakdown on next page}.

(LP} The towest {LP} required escrew balance for the next 12 months is scheduled to be $1,685.84 {cushion} which is 1/6 of the
anticipated escrow account Installment Under Federal Law (RESPA) ar applicable state law, a cushion in your escrow account is
permitted (exciuding MIP/PM1}.

()} Your lowest (*} projected escraw balance for the next 12 months is scheduled to be negative $4,729.24. Your bankruptcy escrow
ciaim amount of $0.00 will be added to your escrow balance. The difference between the jawest projected balance, bankruptcy
escrow claim amount and cushion is $3,475.08, This results in a shortage once ail the payments not yet made for the tax and
insurance portion are received.

{2} Based on the escrow account projection far the coming year indicated above, your escrow account requires a slarting escrow
balance of $3,371.73 to arrive at the lowest (LP) required escrow balance.

This escrow analysis is based on the assumption that ail escrow advances made on your joan prior to your bankruptcy fling
date are included in your bankruptcy plan and will be paid ¢hrough that plan. In other words, we are anly analyzing for faxes
fand insurance if applicable} that will come due after your current bankruptcy filing date.

iF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
ATTORNEY.

ESCROW SHORTAGE REMITTANCE FORM

Name: Ervin F Layer
Pst Escrow Shortage Amount: $3,415.08

Your escrow shortage has been spread over a 36 month period, which may result in an increase
in your payment If you choose to pay your Escrow Shortage Amount In a lump sum, please
include your account number on your check, and mail {his coupon with your remittance to:

BAYVIEW LOAN SERVICING, LLC Amount Enciosed: $
P.O, BOX 4425
CORAL GABLES FL 33146-4425

Your new payment wili then be: $1,676.99.
Case 17-32670-hdh13 Doc Filed 04/04/19 Entered 04/04/19 14:07:30 Page5of5

ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY

 

Name: Ervin F Layer

‘This is a statement of actual activity in your escrow account from 10/2048 through 04/2019. Last year's projections are next to
the actual activity, No prior escrow analysis al Sayview. An asterisk(") indicates a difference from a previous estimate either in
the date or the amount. An'E' indicates a projected disbursement or payment.

Your anticipated fow point may or may not have been reached based on one ot more of the following factors:

 

PAYMENT(S) TAXES INSURANCE
+ Monthly payment(s) were received * Tax rate and/or assessed value * Premium changed
less fan OR greater than expected changed + Coverage changed
+ Monthly payment(s) were received » Exemption status lost or changed + Additional premium paid
earier OR later than expected + Supplementai/Delinquent tax paid + Insurance bil paid earlier OR later
+ Previous overage was returned fo * Tax bil paid earlier OR later than than expected
escrow expected * Premium was not paid
+ Previous deficiency/shartage not paid + Tax installment nat paid + Premium refund received
entirely * Tax refund received + New insurance escrow requirement
» New lax escrow requirement paid paid
* Force placed insurance premium paid
PAYMENTS TO ESC, ACCT. PAYMENTS FROM ESC. ACCT, ESCROW BAL. COMPARISON
MONTH PROJECTED ACTUAL PROJECTED ACTUAL DESCRIPTION PROJECTED ACTUAL
ie

   

s
$5,349.05.

 

‘= indicates a difference from a previous esthriate either in the date or the ammount
‘E' = projected disbursement or payment
'L + Lowest Escrow Balance
Starting Projected Escrow Balance:

 

Current Escrow Balance $5,346.05-
Payments Not Yel Made $7,796.70
Bisbursements Not Yet Made $2,494.00
Projected Escrow Balance $43.35+

At the lime of your escrow account review, your expected lowest balance was $0.00 (cushion) or 1/G of ihe anticipated escrow
payment. Your actual lowast escrow balance was negative $7,083.48, as shawn in the above "Account History".

Confirmed Sil Disclaimer: if you are a confirmed successor in interest of the account, untess you assume the mortgage lean
obligation under state law, you are not personally liable for fhe mortgage debt and cannot be required to use your own assets to
pay the mortgage debt.

Notice to customers who are in bankruptcy or whose obligation has been discharged and not reaffirmed: To the extent
your obligation has been discharged or is subject to an automatic stay in a bankruptcy proceeding under Title 41 of the
United States Code, this notice is for compliance and informational purposes only and does not constitute a demand
for payment or an attempt to collect any payment. If you are represented by an attorney, piease retify us and provide
this correspondence to your attorney.

Should you require additional information, please call Customer Service: 1-860-457-8105
Mon-Fri, 8:06 a.m. to 7:00 p.m., EST
www. bayviewloanservicing.com
